UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4362


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON ONTRELL WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-01122-PMD-1)


Submitted:   September 20, 2013          Decided:   September 26, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cameron   J.   Blazer,   Assistant  Federal   Public  Defender,
Charleston, South Carolina, for Appellant.  Nathan S. Williams,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brandon Ontrell Williams appeals the district court’s

judgment revoking his supervised release and sentencing him to

six months’ imprisonment followed by the remainder of his period

of supervised release, less his six month sentence.                  Williams’

attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),   asserting     that   there     are   no   meritorious

arguments for appeal and that Williams’ sentence was not plainly

unreasonable.      Williams was notified of his right to file a pro

se supplemental brief but has not done so.             We affirm.

             We   review    a   district     court’s     judgment    revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       We will affirm a sentence imposed after revocation

of supervised release if it is within the prescribed statutory

range and not plainly unreasonable.            United States v. Crudup,

461 F.3d 433, 439–40 (4th Cir. 2006).          We first consider whether

the sentence is procedurally or substantively unreasonable.               Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than   reasonableness      review   for   Guidelines    sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                 Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.             Id. at 657.

                                      2
               While a district court must consider the Chapter Seven

policy     statements           and    the     statutory      factors     applicable           to

revocation sentences under 18 U.S.C.A. §§ 3553(a), 3583(e) (West

2000 & Supp. 2013), the court need not robotically tick through

every subsection, and ultimately, the court has broad discretion

to   revoke         the     previous         sentence     and    impose       a        term   of

imprisonment        up     to    the    statutory        maximum.       Id.       at    656–57.

Moreover, while a district court must provide a statement of

reasons for the sentence, the court need not be as detailed or

specific when imposing a revocation sentence as when imposing a

post-conviction sentence.                 United States v. Thompson, 595 F.3d
544, 547 (4th Cir. 2010).

               We   have     reviewed         the   record    and   conclude           that   the

court    properly          revoked       supervised       release,      that       Williams’

sentence       is   reasonable,         and    that   the    district     court         did   not

abuse    its        discretion.              Williams       admitted    to        the     three

violations.          The sentence is within the prescribed statutory

range    and    the       Chapter      Seven    policy    statement     range,          and   the

district court reasonably determined that a sentence at the low

end of the range was appropriate in this case.                                Moreover, in

accordance with Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.

               Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his client, in writing,

                                                3
of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    4